Case 9:18-cv-80176-BB Document 646-1 Entered on FLSD Docket 03/16/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative                CASE NO.: 9:18-cv-80176-BB
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC,

          Plaintiffs,

   v.

   CRAIG WRIGHT,

          Defendant.



                             PLAINTIFFS’ PROPOSED VOIR DIRE

         Plaintiffs file, pursuant to the Court’s Order Scheduling Trial and Order of Instructions

  Before Calendar Call (“Trial Order”) [D.E. 476] and the Order amending the Trial Order [D.E.

  626] their proposed voir dire.

                          PROPOSED GENERAL QUESTIONS AND
                        FOLLOW-UP TO COURT’S QUESTIONNAIRE

         1.    Please raise your hand if you, a family member or close friend have any connection
               to any of the law firms, lawyers, or parties in this case.
         2.    Has anyone here seen, read, or heard anything about any of the parties to this
               litigation? If so, please raise your hand.
         3.    Has anyone here seen, read, or heard anything about this case? If so, please raise
               your hand.
         4.    Please raise your hand if you have served or worked in law enforcement.
         5.    Please raise your hand if you have ever served in the military.
         6.    Please raise your hand if you have ever worked in computer forensics.
         7.    Please raise your hand if you have ever been in a business partnership. If so, how
               many people were in the partnership? What was your ownership share in the
               partnership? Was the partnership an oral partnership or was it in writing?
         8.    Please raise your hand if you have ever had a business of any kind with a friend or
               family member. What was the business How was it structured and was it in writing?
         9.    Please raise your hand if you currently own or have ever owned or operated a
               business. What kind of business was it, and what was your role?


                                                  1
Case 9:18-cv-80176-BB Document 646-1 Entered on FLSD Docket 03/16/2021 Page 2 of 4




                PROPOSED CASE SPECIFIC / INDIVIDUAL QUESTIONS

        10.   Please raise your hand if you have ever owned any cryptocurrency such as bitcoin,
              ether, tether, or ripple. If yes, please describe which cryptocurrencies you own or
              owned.
        11.   Please raise your hand if you have ever heard of the name Satoshi Nakamoto. What,
              if anything, do you know about him?
        12.   Please raise your hand if you have ever heard the name Dr. Craig Wright. If you
              have, what do you know about him?
        13.   Please raise your hand if you have ever heard the name Dave Kleiman. If you have,
              what do you know about him?
        14.   Please raise your hand if you have ever heard the name Ira Kleiman. If you have,
              what do you know about him?
        15.   Please raise your hand if you have any experience with computer metadata. If you
              have experience with computer metadata, what is that experience?
        16.   Please raise your hand if you have ever started a business with someone. If you
              have, what was the nature of that business? Did you have any partners?
        17.   Please raise your hand if you have had any of your property stolen. If you have,
              please describe.
        18.   Please raise your hand if you have ever been the victim of a fraud. If you have,
              please describe.
        19.   Please raise your hand if you have ever reviewed what you believed was a forgery.
              If you have, please explain.
        20.   Please raise your hand if you ever believed a signature on a document was a
              forgery. If you have, please explain.
        21.   Please raise your hand if you have ever been the victim of identity theft?
        22.   Please raise your hand if you have ever been involved with a patent, trademark, or
              copyright. If you have, what was that involvement?
        23.   Please raise your hand if you or any of your siblings are adopted.
        24.   Please raise your hand if you know anyone who has ever been involved with a tax
              audit.
        25.   Please raise your hand if you have close personal or family relationship who is
              confined to a wheelchair. If so, please describe in detail.
        26.   Please raise your hand if you have close personal or family relationship who
              suffered from a serious medical illness early in their life. If so, please describe in
              detail.
        27.   Please raise your hand if you know anyone who has faked a disability before. If so,
              please describe in detail.




                                                   2
Case 9:18-cv-80176-BB Document 646-1 Entered on FLSD Docket 03/16/2021 Page 3 of 4




                                        CLOSING QUESTIONS

        28.   If you are selected to sit on this case, by a show of hands, will you be unable or
              unwilling to render a decision based solely on the evidence presented at the trial and
              the law as the Judge gives it to you in her instructions, and disregard any other
              ideas, notions, or beliefs about the law you may have encountered in reaching your
              verdict?
        29.   Is there anything else that anyone wants to bring to the attention of the Court or that
              you think the Court or lawyers should know about you that may affect your ability
              to serve on this jury, or that may influence your ability to fairly and impartially
              judge the evidence in this case and to apply the law as instructed by the Court?
        30.   Is there anything you would prefer to discuss privately with the Judge?




                                                  3
Case 9:18-cv-80176-BB Document 646-1 Entered on FLSD Docket 03/16/2021 Page 4 of 4




   Dated: March 16, 2021                         Respectfully submitted,

                                                 By: /s/ Andrew S. Brenner
                                                    Andrew S. Brenner, Esq.
                                                    BOIES SCHILLER FLEXNER LLP
                                                    100 SE 2nd Street, Suite 2800
                                                    Miami, Florida 33131
                                                    abrenner@bsfllp.com

                                                     Velvel (Devin) Freedman, Esq.
                                                     ROCHE CYRULNIK FREEDMAN LLP
                                                     200 S. Biscayne Blvd.
                                                     Suite 5500 Miami, Florida 33131
                                                     vel@rcfllp.com

                                                     Kyle W. Roche, Esq.
                                                     Joseph M. Delich
                                                     ROCHE CYRULNIK FREEDMAN LLP
                                                     99 Park Avenue, 19th Floor
                                                     New York, New York 10016
                                                     kyle@rcfllp.com
                                                     jdelich@rcfllp.com

                                                 Counsel to Plaintiffs Ira Kleiman as
                                                 Personal Representative of the Estate of
                                                 David Kleiman and W&K Info Defense
                                                 Research, LLC.


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 16, 2021 a true and correct copy of the foregoing was

  filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                     /s/ Andrew S. Brenner
                                                     ANDREW S. BRENNER




                                                4
